Citation Nr: 0932974	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a Substantive Appeal on the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for schizophrenic reaction, 
undifferentiated type (also claimed as depression), and a low 
back injury was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the Veteran had not filed a timely Substantive Appeal with 
regard to a January 2003 rating decision which denied service 
connection for schizophrenic reaction, undifferentiated type 
(also claimed as depression), and a low back injury.  


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection 
for schizophrenic reaction, undifferentiated type, also 
claimed as depression, and a low back injury; notice of that 
decision was issued January 30, 2003.

2.  A Notice of Disagreement (NOD) with the rating decision 
was received in February 2003.

3.  A Statement of the Case (SOC) in the matter was issued 
December 18, 2003; the transmittal letter advised the Veteran 
that to perfect his appeal in the matter he had to submit a 
Substantive Appeal within 60 days or within the remainder, if 
any, of the one-year period following date of notification of 
the rating decision being appealed.

4.  The Veteran filed a VA Form 9 with regard to the issues 
in the December 2003 SOC, which was received by the RO on 
November 2, 2004.  He did not request an extension of time to 
file a Substantive Appeal for good cause prior to that date.



CONCLUSION OF LAW

Because the Veteran did not timely perfect an appeal of the 
denial of service connection for schizophrenic reaction and a 
back injury, the Board has no jurisdiction to address the 
matter.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 
20.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id. (VCAA not applicable to a claim for non-
service-connected pension when the claimant did not serve on 
active duty during a period of war, as required by law).  The 
Court has held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also VAOPGCPREC 5-2004 (June 23, 2004).

At issue in this decision is the timeliness of the Veteran's 
Substantive Appeal.  The date of receipt of the appeal is not 
in dispute; it is the application of the law which is 
determinative herein.  Because the law is dispositive in the 
instant appeal, the Board finds that the provisions of the 
VCAA are not applicable to this Veteran's claim.  
Nonetheless, the Board notes that the December 2003 letter 
which transmitted the SOC regarding the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for schizophrenic 
reaction and a back injury notified the Veteran of the time 
requirements for filing a substantive appeal.  A January 2005 
letter from the RO informed him that the record did not show 
he had filed a timely Substantive Appeal, and provided him 
with an opportunity to respond regarding the potential 
jurisdictional defect.  The evidentiary record in the matter 
of timeliness is complete.  The critical facts are determined 
by what was, or was not, already received into the record.  

The Board concludes that no further notification or 
development of evidence is required.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional 
benefits flowing to the Veteran.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Timeliness of Substantive Appeal

An appeal consists of a timely filed Notice of Disagreement 
in writing, and, after an SOC has been furnished, a timely 
filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

A Substantive Appeal must be a properly completed VA Form 9 
or correspondence that indicates that all of the issues 
presented in applicable SOCs and Supplemental SOCs (SSOCs) 
are being appealed, or must specify the particular issues 
being appealed.  It should also set out specific arguments 
related to alleged errors of fact or law made by the agency 
of original jurisdiction (here, the RO) in reaching the 
determination being appealed.  38 C.F.R. § 20.202.  The 
substantive appeal must be filed with the VA office from 
which the appellant received notice of the decision being 
appealed.  38 C.F.R. § 20.300.  It must be filed within 60 
days after the mailing of the SOC, or within the remainder of 
the one-year period following the mailing of notification of 
the determination being appealed.  38 C.F.R. § 20.302.  The 
date of mailing of the SOC will be presumed to be the same as 
the date of the SOC, and the date of mailing of the 
determination will be presumed to be the same as the date of 
that transmittal letter, for purposes of determining whether 
an appeal has been timely filed.  38 C.F.R. § 20.302(b).  
Extensions of time for filing a Substantive Appeal may be 
granted for good cause.  38 C.F.R. § 20.303.

VA regulations further provide that, absent evidence of a 
U.S. postmark, it is presumed that any written document 
required to be "filed within a specified period of time," 
which includes an NOD or Substantive Appeal, was mailed five 
days prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In this case, notification of the rating decision that denied 
service connection for schizophrenic reaction and a back 
injury was mailed to the Veteran's latest address of record 
on January 30, 2003.  He filed a timely NOD (received in 
February 2003) with the denial of service connection.  An SOC 
addressing the matter was mailed to his most recent address 
of record (the same address to which the January 2003 rating 
decision had been mailed) on December 18, 2003.  The letter 
transmitting the SOC notified the Veteran that to perfect his 
appeal in the matter he had to file a Substantive Appeal; 
notified him of what the Substantive Appeal must contain; 
advised him of the time limits (60 days from mailing of the 
SOC cover letter or one year from the mailing of the notice 
of the determination appealed) for filing the Substantive 
Appeal; and informed him of the requirements for requesting 
an extension of time to file his Substantive Appeal.  38 
C.F.R. § 19.30.  Accordingly, he had until February 16, 2004 
(60 days from the issuance of the SOC, as the one-year period 
following notice of the January 2003 rating decision had 
previously expired) to submit a timely response/Substantive 
Appeal.  The Veteran filed a VA Form 9 that was received by 
the RO on November 2, 2004.  He did not request an extension 
of time to file a substantive appeal for good cause prior to 
that date.

The Veteran contends in his February 2005 NOD that a VA 
representative at the Los Angeles RO informed him in January 
2004 that he had one year from that time to file a 
Substantive Appeal.  Then, in his April 2007 VA Form 9, the 
Veteran stated that he did not file a timely Substantive 
Appeal because he was distracted due to the death of his 
mother and ensuing family estate obligations, and was unable 
to follow instructions due to his mental disorder.  While the 
Board sympathizes with the Veteran's loss, the evidence shows 
that he was informed of the time limitations for filing a 
Substantive Appeal in the December 2003 SOC transmittal 
letter, and that he did not submit a timely Substantive 
Appeal as to the January 2003 rating decision.  Absent a 
timely Substantive Appeal/VA Form 9 or a timely request for 
an extension of time for submission, the Board is without 
jurisdiction to adjudicate the claim, and the appeal in the 
matter must be dismissed.  38 C.F.R. § 20.101.  The law and 
regulations are controlling.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to establish that the Veteran timely filed a 
Substantive Appeal in the matter of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for schizophrenic reaction, 
undifferentiated type (also claimed as depression), and a low 
back injury is denied; accordingly, the appeal from the 
January 2003 rating decision which denied entitlement to 
service connection for schizophrenic reaction, 
undifferentiated type (also claimed as depression), and a low 
back injury is dismissed for lack of jurisdiction.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


